DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claim 6, has the following ambiguous statement in the last two lines: 
“the second-harmonic-wave attenuation circuit being configured to attenuate a frequency of the second-harmonic wave”,
Where there is a room for interpreting that the attenuator is configured to attenuate the frequency of the wave not the amplitude of the wave. Attenuator doesn’t attenuate frequency, it attenuates an amplitude of a signal, which the applicant indicated in the specification “configured to attenuate a signal at the frequency of the second-harmonic wave 2fo” on page 29 lines 3 and 4. The claim should be clearly understandable and free from ambiguous reading. Therefore, examiner feels that in the last two lines of the claim --signal at the-- be inserted between “configured to attenuate a” and “frequency of the second harmonic”.
Similar changes are requested at second paragraphs of each of the claims 7-10, where --signal at a-- should be inserted between “configured to attenuate a” and “frequency different than” at each instances.  
Please note, the aforementioned changes were clearly communicated to the applicant through applicant’s representative but applicant chose not to make the 
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Examiner agrees that applicant’s arguments in Remarks filed on 1/20/2022, with respect to claims 1-4, 7 & 8 are persuasive to overcome the rejections based on the prior art Yoshio (JPS5573115A).  However, there are other prior arts which more closely resemble the invention, i.e. describes the concept of injecting second harmonic at adjusted phase and amplitude at the input of the a non-linear amplifier to correct for the third order intermodulation (IMD3, i.e. 2*f1-f2, 2*f2-f1) products as for example one can refer to Noori (US-20030071684, Figs. 1-7) mentioned earlier as pertinent art by extracting 2nd harmonic components of first and second carrier signals from two first non-linear stages, which are phase and/or amplitude adjusted and mixed with carriers and fed to a second non-linear stage, thereby cancel or reduce IMD3 products. However, none of the embodiments of Noori anticipates claim 1 of the application where same amplifier generates second harmonic and feeds back in the second harmonic to mix with the input signal in adjusted phase and amplitude to correct for IMD3 products. 
Yong et al. “A Design of Predistortion Linearizer Using Second Harmonic Signals”, published in the Journal of Korean Institute of Electromagnetic Engineering and Science, 16(12), 2005, teaches in Fig. 2, generation of second harmonic by a vector modulator and generate the inverse of IMD3 signals to feed forward to the amplifier controlling amplitude/phase. As a result, in the final output of the amplifier IMD3 is suppressed.

Singh et al. (“Second- and Third-order Signal Predistortion for Nonlinear Distortion Suppression in a Traveling Wave Tube”, IEEE Transactions on Electron Devices 52(5):709 – 717, June 2005) and Kaho et al. (“A Distortion Control Technique for Achieving High Power Efficiency in an HPA Array”, IEEE TRANSACTIONS ON MICROWAVE THEORY AND TECHNIQUES, VOL. 50, NO. 11, NOVEMBER 2002, pp. 2505-2512) also teaches in Fig. 1 and Fig. 4 respectively separate frequency doubler to produce the second harmonic (2*f1) of the fundamental of one carrier (say, f1) and then mixing this second harmonic (2*f1-f2) with adjusting phase and amplitude with the other carrier (say, f2) as an input signal to the non-linear amplifier. Thereby correcting IMD3 (2*f1-f2) at the final output of the non-linear amplifier. 
Again all these prior arts use a separate circuit to generate second harmonic or IMD3 products to feed into the amplifier, contrary to the invention where same amplifier is used to produce the second harmonic and feedback is used to inject the second harmonic back into the amplifier combining with the fundamental at appropriate phase and amplitude to cancel IMD3 products.
Therefore examiner considers claims 2-10 of the application allowable over the closest prior arts as mentioned above.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HAFIZUR RAHMAN/Examiner, Art Unit 2843